DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination submitted on 1-13-2021. As directed, claim 1 has been amended, claim 19 has been cancelled, and no claims have been newly added. Thus, claims 1-9, 12-18, and 20-22 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-13-2021 has been entered.

Response to Arguments
Applicant's arguments filed 1-13-2021 have been fully considered but they are not persuasive. First, Applicant argues that the Denyer entrainment vent is open only in the same direction as the entrainment chimney. Examiner respectfully disagrees because the space under the relied upon deflector base (area under element 9 in Denyer’s Figure 2 which demarks the .
Next, Applicant argues that Denyer fails to disclose that the disclosed nebulizer is configured to rapidly entrain, or increase the nebulization speed. Examiner respectfully disagrees. In the Final Office Action dated 10-27-2020 and in the foregoing action, the Examiner has noted that the claimed limitations regarding the nebulization speed and rapid entrainment are being interpreted as functional limitations that are met if the prior art nebulizer has the claimed nebulizer structure. In the cited portion of the Denyer nebulizer, the disclosure states that ambient air is entrained into the inner portion of the nebulizer which the claim language indicates “increases nebulization speed” and further that this also results in rapid entrainment at the entrainment vent. Thus, the limitation as claimed is met.
Further, Applicant argues, relative to the Alitozi reference, that the Final Office Action denotes reference character 16 as both the claimed “cap” and the claimed “entrainment port”. This is accurate in-part, but not persuasive. The Office Action points to three elements as the claimed “cap”, reference numerals 16, 18, and 22 were cited to form the “cap”, further, there is nothing recited in the claim language to suggest that the entrainment port and the cap of the claimed invention cannot overlap, or must be separate and distinct components. On the contrary, looking to Figure 2 of Applicant’s disclosure, the disclosed cap (40) and the entrainment port (44) are portions of an integral structure. Therefore, Alitozi’s “retainer 16” can make up a portion of the cap and properly be relied upon as the entrainment port.
Further, Applicant argues that Alitozi’s “retainer 16” is disclosed as a “retainer” and thus cannot function as the claimed entrainment port. Examiner respectfully disagrees. The retainer 
Applicant further argues that Alitozi fails to disclose that the disclosed nebulizer is configured to rapidly entrain, or increase the nebulization speed. Examiner respectfully disagrees. In the Final Office Action dated 10-27-2020 and in the foregoing action, the Examiner has noted that the claimed limitations regarding the nebulization speed and rapid entrainment are being interpreted as functional limitations that are met if the prior art nebulizer has the claimed nebulizer structure. In the cited portion of the Alitozi nebulizer, the disclosure states that ambient air is entrained into the inner portion of the nebulizer which the claim language indicates “increases nebulization speed” and further that this also results in rapid entrainment at the entrainment vent. Thus, the limitation as claimed is met.
Finally, Applicant argues that the 103 rejections employing Meyer (US ,539,951) over claims 2-5, 17, and 21, Giroux (US 2008/0054099) over claims 12-14, Piper (US 2011/0114090) over claim 15, and Faram (US 2014/0048062) fail to cure the deficiencies of Denyer and Alitozi as addressed above with respect to claim 1. As outlined previously, and addressed in the appended rejections, Denyer and Alitozi anticipate the amended limitations of claim 1, and therefore the 103 rejections employing Meyer, Giroux, Piper, and Faram are maintained below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 25 recites the limitation “the entrainment vent”, however this limitation was previously introduced as “at least one entrainment vent”, and therefore it is suggested that “the entrainment vent” in line 25 instead recite “the at least one entrainment vent” for consistency throughout the claims
Appropriate correction is required.

Claim Interpretation
Regarding the limitations of claim 1 that recite “enhancing nebulizer speed” and “rapidly entrain”, the Examiner is interpreting these limitations as functional characteristics of the claimed nebulizer, wherein the claimed structure is sufficient to enhance the nebulizer speed, and to achieve rapid entrainment. This interpretation is pursuant to paragraph 55 of Applicant’s Specification which suggests that the speed of nebulization is increased by allowing ambient air to be entrained with the aerosol flow inside the nebulizer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denyer (US 5,687,912).
Regarding claim 1, Denyer discloses a nebulizer (“atomizer”) configured to atomize a liquid medication for inhalation by a user, the nebulizer (Col. 2, lines 44-49) comprising: 
a jar (15) defining a reservoir (7) configured to hold the liquid medication (Col. 3, lines 52-54; Fig. 1), the jar (15) defining a compressed gas passage (6) configured to receive a flow of compressed gas (Col. 3, lines 52-54; Fig. 1); 
the compressed gas passage (6) terminating in a jet orifice (3) defined by the jar (15) through which the liquid medication (Col. 3, lines 52-54; Fig. 1) and the compressed gas are discharged through to form an aerosol flow having the liquid medication entrained in the compressed gas (Col. 1, lines 4-10; Col. 2, lines 17-20); 
a cap (16) connected to the jar (15) to define an inner chamber inside the nebulizer (Col. 3, lines 51-55; Fig. 1; see annotated Fig. 2 for “inner chamber”), the cap (16) comprising: 
an entrainment port (13) configured to provide an inlet for a flow of ambient room air (Col. 3, lines 51-55; Col. 2, lines 44-51), the entrainment port (13) further configured to provide an inhalation pathway for inhalation through the entrainment port and an exhalation pathway for exhalation through the entrainment port (13) (Col. 2, lines 44-51; Col. 3, lines 27-32; see Figs. 2-3 for the inhalation pathway and Fig. 4 for the exhalation pathway); 
an entrainment chimney including a longitudinal axis aligned with a longitudinal axis of the jet orifice (3) (see Fig. 2, second annotated version of Fig. 2 below) having a first opening in fluid communication with the entrainment port (13) and a second opening in fluid communication with the inner chamber, the entrainment port (13) and2Atty. Docket No. 59475.25181Customer No. 30734 entrainment chimney together defining an entrainment pathway for the ambient room air (Col. 2, lines 44-51; see Fig. 2, and annotated Fig. 2 below for the “entrainment chimney” and respective openings); 


    PNG
    media_image1.png
    486
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    603
    media_image2.png
    Greyscale

Regarding claim 6, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer further discloses the nebulizer wherein the cap (16) further comprises an impingement member (1) extending from the deflector base (9; impingement member 1 extends above the deflector base 9, and is disclosed as being connected to the deflector base see Col. 3, lines 59-62) and configured to further atomize particles in the aerosol flow (Col. 3, lines 12-18) and to prevent exhalation from the user from driving liquid medication out of the nebulizer through the entrainment pathway and out of the entrainment port (Col. 3, lines 38-45).  
Regarding claim 7, Denyer discloses the nebulizer of claim 6, as discussed above.
Denyer further discloses the nebulizer wherein the impingement member (1) includes a hemispherical surface (see shape of impingement member 1 in Figs. 1-4).
Regarding claim 8, Denyer discloses the nebulizer of claim 6, as discussed above.
Denyer further discloses the nebulizer wherein a center of the impingement member (1) is aligned with an axis of the jet orifice (3) (see inhalation condition of Fig. 2).  
Regarding claim 9, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer further discloses the nebulizer wherein a flow axis of the entrainment port (13) is substantially perpendicular to a flow axis of the entrainment chimney (see for example Fig. 2 where air entering the entrainment port 13 is directed towards the entrainment chimney as indicated by the arrow pointing leftward, and air flow exiting the area of the entrainment chimney towards the entrainment vent and the inner chamber is oriented downward as indicated by the arrows within the deflector base 9).
Regarding claim 16, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer further discloses the nebulizer wherein the cap (16) is detachably connected to the jar (15) (Col. 3, lines 51-55).
Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alitozi (US 10,786,638).
Regarding claim 1, Alitozi discloses nebulizer (10) configured to atomize a liquid medication for inhalation by a user, the nebulizer (10) comprising: 
a jar (14) defining a reservoir (46) configured to hold the liquid medication, the jar (14) defining a compressed gas passage (24) configured to receive a flow of compressed gas (Col. 5, lines 15-20; Fig. 5); 
the compressed gas passage (24) terminating in a jet orifice (30) defined by the jar (14) through which the liquid medication and the compressed gas are discharged through to form an 
a cap (16, 22, 18; see Fig. 2) connected to the jar (14) to define an inner chamber (26) inside the nebulizer (10), the cap (16, 22, 18) (Col. 4, lines 33-39; Fig, 2) comprising: 
an entrainment port (316) configured to provide an inlet for a flow of ambient room air, the entrainment port (316) further configured to provide an inhalation pathway for inhalation through the entrainment port (316) and an exhalation pathway for exhalation through the entrainment port (316) (see Figs. 20-21; Examiner notes that the previous reference numerals relative to Figs. 1-5 were employed in an exemplary fashion to denote like parts of the nebulizer depicted in Figs. 20-21; see also Col. 12, lines 44-46 and Col. 13, lines 12-19 which describe openings on retainer 316 configured to provide inhalation and exhalation pathways to the nebulizer); 
an entrainment chimney (see annotated Fig. 20 below) including a longitudinal axis aligned with a longitudinal axis of the jet orifice (30) (see Fig. 20, the vertical directions of both the entrainment chimney and the jet orifice are aligned) having a first opening in fluid communication with the entrainment port (16) and a second opening (second opening is in fluid communication with the reservoir/inner chamber via nozzle cover 34; Col. 5, lines 1-6) in fluid communication with the inner chamber (see annotated Fig. 20 below), the entrainment port (16) and2Atty. Docket No. 59475.25181Customer No. 30734 entrainment chimney together defining an entrainment pathway for the ambient room air (see Fig. 20, inhalation flow brings ambient air in through the entrainment port into the entrainment chimney; Col. 12, lines 61-67 and Col. 13, lines 1-2 further explain the inhalation pathway which allows entrained air to be delivered to the patient via mouthpiece 12); 


    PNG
    media_image3.png
    519
    556
    media_image3.png
    Greyscale

Regarding claim 22, Alitozi discloses the nebulizer of claim 1, as discussed above.
Alitozi further discloses that the nebulizer is configured to continuously nebulize the liquid medication during inhalation and exhalation of the user (Col. 15, lines 20-22; “continuous mode”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer (US 5687912, as applied to claim 1 above, in view of Giroux (US 2008/0054099).
Regarding claim 2, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer is silent regarding the entrainment vent height.
Giroux teaches a nebulizer with at least one entrainment vent (openings between fins 25 in Figure 6).
Giroux further teaches a distance between the jet orifice (7) and a top portion of a filtering member (21), this distance is denoted as “J” (see paragraph 83; Fig. 2). Distance “J” encompasses the entrainment vent height, and space between the jet orifice (7) and the bottom of the entrainment vent (delimited by the bottom portion of fins 25).
Giroux also defines a height “H” (see Fig. 3 and paragraph 31) which overlaps with a portion of the distance “J” defined above.
Giroux defines “J” as a range anywhere between .1 millimeters and 40 millimeters, but discloses that the range of .25 millimeters to 2 millimeters would be preferable (see paragraph 108).

To better approximate the entrainment vent height, the dimension “H” can be subtracted from the height “J”.
From the dimensions above, the distance from the liquid feed channel (15; which is the top limit defined by the variable “H” see Fig. 3) and a top portion of the filter portion (21) which defines the entrainment vent height, would preferably be less than 1.71 millimeters (obtained by subtracting the lowest preferred value of “H”, .29 millimeters, from the greatest preferred value of “J”, 2 millimeters).
Because this value still includes the space between the lower limit of the fins (25) and the upper limit of the liquid feed channel (15), the exact value of the entrainment vent height cannot be computed, however, based on the dimensions taught by Giroux, the entrainment vent height must be less than 1.71 millimeters, or .067 inches. Giroux further teaches that the distance “J” is advantageously chosen so that particles that collide with the filtering members (21) and fins (25) are not violently shattered upon impact (see paragraph 127).
Further, the range of 0 to .067 inches lies within the claimed range of 0 to .45 inches. In the case where the range of values taught by the prior art lies within the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an entrainment vent height less than .067 inches as taught by Giroux so that particles that collide with the filtering members and fins are not violently shattered upon impact.
Regarding claim 3, Denyer in view of Giroux disclose the nebulizer of claim 2, as discussed above.
As noted previously, Giroux discloses an entrainment vent height less than .067 inches.
In the case that the prior art discloses a range of values close to, but not overlapping the claimed range of values, a prima facie case of obviousness exists (see MPEP 2144.05 I). The range of 0-.067 inches is sufficiently close to the claimed range of “about .12 inches”, therefore a prima facie case of obviousness exists. 
Further, Giroux teaches a range of values for the heights “J” and “H” (see paragraphs 102 and 108), and indicates that the distance “J” is advantageously chosen so that particles that collide with the filtering members (21) and fins (25) are not violently shattered upon impact (see paragraph 127). Because the entrainment height is defined within the dimension “J”, one of ordinary skill would further recognize that the entrainment vent height represents a results-effective variable which can be readily manipulated for a desired result (see MPEP 2144.05 II B).
Regarding claim 4, Denyer discloses the nebulizer of claim 1, as discussed above.
While Denyer indicates that the deflector base (9) is connected to the entrainment chimney and impingement member (Col. 3, lines 51-62), Denyer is silent regarding a plurality of support fins connecting the deflector base to the entrainment chimney.  
Giroux teaches a nebulizer comprising a plurality of support fins (25) connecting the deflector base (21) to the entrainment chimney (10) (paragraph 130, lines 1-4; Fig. 6). Giroux teaches that the fins (25) provide support to the deflector base (21), and also aid in the deflection of particles too large for delivery (paragraph 131, lines 1-7).

Regarding claim 5, Denyer in view of Giroux disclose the nebulizer device of claim 4, as discussed above.
Giroux further discloses that each of the at least one entrainment vent (openings between fins 25; see Fig. 6) is provided between adjacent support fins (Fig. 6).
Regarding claim 17, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer is silent regarding the shape of the deflector base.
Giroux discloses the nebulizer wherein the deflector base (21) comprises a disk (see Fig. 6).
Given that Denyer and Giroux are both directed to the same field, it would have been readily obvious to one of ordinary skill in the art that the deflector base disclosed by Denyer could be fashioned to be shaped as a disc as taught by Giroux. 
Further, absent evidence to the contrary, claim limitations concerning the relative shape of a claimed element are considered a matter of choice which one having ordinary skill in the art would be capable of (see MPEP 2144.04.IV.B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nebulizer disclosed by Denyer with a disc-shaped deflector base as taught by Giroux, as the inventions are within the same field of 
Regarding claim 21, Denyer discloses the nebulizer of claim 1, as discussed above. 
Denyer is silent regarding the particle size of the aerosolized medicament.
Giroux teaches that the optimal size for particles in the aerosol flow have an aerodynamic diameter between 1 and 5 micrometers (see paragraph 8). Giroux teaches that this range is best for deep lung penetration of an active substance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Giroux’s teaching of a 1 to 5 micron particle size with the nebulizer taught by Denyer in order to effectively achieve deep lung penetration of the active substance for aerosolization.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Denyer (US 5687912, as applied to claim 1 above, in view of Meyer (US 8539951).

Regarding claim 12, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer further discloses wherein the cap (16) further comprises an aerosol flow outlet port (14) for outputting the aerosol flow to the user (Col. 2, lines 48-50; Figs. 2-3).
Denyer is silent regarding the aerosol flow outlet port being configured to connect to a user interface.
Meyer teaches an aerosol flow outlet port (see exhalation flow path 140 in Fig. 2) configured to connect to a user interface (139) (Col. 4, lines 59-68). Meyer further teaches that configuring the outlet to removably connect to a user interface allows for various sizes and shapes of user interfaces to be exchanged (Col. 4, lines 62-65).

Regarding claim 13, Denyer in view of Meyer disclose the nebulizer of claim 12, as discussed above.
Modified Denyer further discloses the nebulizer wherein the aerosol flow outlet port is configured to detachably connect to the user interface (see Meyer Col. 4, lines 62-66).  
Regarding claim 14, Denyer in view of Meyer disclose the nebulizer of claim 12, as discussed above.
Modified Denyer further discloses wherein the user interface is a mouthpiece (139) (Col. 4, lines 59-61).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Denyer (US 5687912 in view of Meyer (US 8539951), as applied to claim 12 above, in further view of Piper (US 2011/0114090).

Regarding claim 15, Denyer in view of Meyer disclose the nebulizer of claim 12, as discussed above.
Both Denyer and Meyer are silent regarding the nebulizer wherein the aerosol flow outlet port further includes a saliva catch configured to capture saliva from the mouth of the user during inhalation and exhalation.
Piper teaches a saliva catch (88) configured to capture saliva from the mouth of the user during inhalation and exhalation (paragraph 94, lines 40-45). Piper further teaches that the saliva 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol flow outlet port disclosed by Denyer in view of Meyer in further view of Piper in order to provide a saliva catch for the purpose of preventing saliva from entering the internal portion of the nebulizer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Denyer (US 5687912, as applied to claim 1 above, in view of Faram (US 2014/0048062).

Regarding claim 18, Denyer discloses the nebulizer of claim 1, as discussed above.
Denyer is silent regarding the nebulizer wherein the entrainment port is configured to connect to a PEEP valve or a filter.
Faram teaches a nebulizer wherein an entrainment port (62) is configured to connect to a filter (paragraph 71, lines 1-5). Faram further teaches that such a filter is capable of filtering airflow into and out of the entrainment port (paragraph 71, lines 6-9), and Faram further indicates that such a filter also protect people, aside from the patient, from inadvertently inhaling exhaled medicament (see paragraph 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrainment port disclosed by Denyer to include a filter as taught by Faram in order to filter inhaled and exhaled air that moves through the entrainment port, and to further protect people in the vicinity of the nebulizer from inadvertently inhaling exhaled medicament.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785